Lowe, 0. J.
Action of replevin for the recovery of certain personal property. Defendant applied for a change of venue, upon the ground that the inhabitants of Monona county were so prejudiced against him that he could not expect to have a fair and impartial trial; that the same objection existed as to all the counties comprising the Fourth Judicial District; also, as to all the counties west of Polk county, and that the last named county was the nearest county to Monona in which the same prejudices did not exist. That his life had been' threatened; that he had been mobbed and driven out of Monona, by the citizens of that county and those of the Fourth Judicial District, aided and abetted by other citizens and residents of the counties west of Polk.
*368The court ordered the change to be made to Greene county, which, order the defendant by his counsel assigns as error, and as the only error complained of in the case. It is true that the discretion of the court in such applications is a legal discretion, and will ordinarily be exercised when the application is regularly made, but not necessarily in the manner asked for, nor without regard to circumstances. The county of Greene is not excluded by name or district, but in that general, vague manner which would render the whole west half of the State incompetent to try this cause. We can give no countenance to such wholesale swearing, which would lead in the end to the disqualification of all the people of the State upon the ground of an imaginary prejudice.
•Judgment affirmed.